Citation Nr: 1224288	
Decision Date: 07/13/12    Archive Date: 07/18/12

DOCKET NO.  07-31 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for a low back injury with lumbar strain and degenerative disc disease.

2.  Entitlement to a disability rating in excess of 20 percent for radiculopathy of the right lower extremity.  

3.  Entitlement to a disability rating in excess of 20 percent for radiculopathy of the left lower extremity.  

4.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran had active service from February 1978 to November 1978. 

This matter arises before the Board of Veterans' Appeals (Board) from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which continued a 20 percent rating for a low back injury.  

Thereafter, in an April 2008 rating decision, the RO granted a separate 10 percent rating for right radiculopathy of the lower extremity, secondary to the low back injury, effective from March 20, 2007.  However, in an August 2008 decision review officer decision, the RO increased the rating from 10 to 20 percent for right radiculopathy, effective from December 8, 2005.  In that decision, the RO also granted a separate 20 percent rating for left radiculopathy of the lower extremity, secondary to the low back injury, effective from January 18, 2005.  

The Veteran is also appealing a RO decision which denied a claim for TDIU in December 2010.

The Board further observes that the issues of entitlement to service connection for a left hip disability, left knee disability, and left foot disability, in pertinent part, were adjudicated in a June 2010 rating decision.  As noted by the Veteran's representative, these claims were denied, in large part, because the Veteran failed to report for a scheduled VA examination.  However, the representative indicated that the Veteran failed to report because he was incarcerated at the time.    

In light of the April 2012 written argument, the Board finds that the issues of entitlement to service connection for a left hip disability, a left knee disability, and a left foot disability have been newly raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's service-connected low back disability is primarily productive of a lumbar strain, degenerative disc disease, and forward flexion no worse than 40 degrees.  There is no lay or medical evidence showing favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes of disc disease having a total duration at least four but less than six weeks per year.
 
2.  Moderately severe incomplete neuritis of the right sciatic nerve has not been shown or more nearly approximated.

3.  Moderately severe incomplete neuritis of the left sciatic nerve has not been shown or more nearly approximated.

4.  Service connection is currently in effect for a low back injury with lumbar strain and degenerative disc disease, radiculopathy of the right lower extremity, and radiculopathy of the left lower extremity, for a combined disability rating of 50 percent, effective from June 1, 2009. 

5.  The preponderance of the evidence shows that the Veteran's service-connected disabilities do not preclude him from securing and maintaining all forms of substantially gainful employment.  Sedentary forms of employment are not precluded.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for service-connected low back injury with lumbar strain and degenerative disc disease are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2011).

2.   The criteria for a disability rating in excess of 20 percent for radiculopathy of the right lower extremity have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.123, 4.124, 4.124a; Diagnostic Codes 8699- 8620 (2011).

3.  The criteria for a disability rating in excess of 20 percent for radiculopathy of the left lower extremity have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.123, 4.124, 4.124a; Diagnostic Codes 8699- 8620 (2011).

4.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.1, 4.16, 4.19 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).   Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328  (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has addressed the notice required for increased rating claims, essentially stating that general notice is adequate and notice need not be tailored to each specific Veteran's case.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

In this case, VCAA notice requirements were initially sent to the Veteran in a September 2006 letter, prior to the unfavorable rating decision on appeal.  Thereafter, VCAA letters were provided to the Veteran in January 200, April 2007, March 2009, November 2009, March 2010, and August 2010.  These VCAA letters informed the Veteran of what evidence was required to substantiate the claim, and of his and VA's respective duties for obtaining evidence.  Thereafter, the case was readjudicated by way of a March 2011 supplemental statement of the case.  The Veteran has also been advised as to how disability ratings and effective dates are assigned.  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The claims file contains service treatment records, VA medical evidence, private medical evidence, records from the Social Security Administration (SSA), and the Veteran's contentions.  The Veteran has undergone VA examinations in conjunction with his claim.  

The record also contains some medical records from the Ohio Department of Rehabilitation and Corrections.  In written argument presented in April 2012, the Veteran's representative indicated that the Veteran had undergone a total hip replacement in 2010 and that the records pertaining to such procedure are not of record.  Nevertheless, the Board points out that the Veteran underwent VA spine and neurological examinations in February 2011, after his hip surgery.  The examiner considered all of the Veteran's complaints and manifestations of low back and radiculopathy.  Thus, the Board has based this evaluation broadly on the Veteran's low back/radiculopathy symptoms, without parsing out which may be attributed to the service-connected disabilities, as opposed to a non service- connected disability.  See 38 C.F.R. §§ 3.102, 4.3; Mittleider v. West, 11 Vet. App. 181 (1998).  Therefore, the Veteran is not prejudiced by adjudication of this appeal.

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143   (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Claims for Higher Ratings

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 

In addition, if the Veteran has been diagnosed as having a specific condition and that disability is not listed in the Rating Schedule, the diagnosed condition will be evaluated by analogy to a closely-related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology, are closely analogous.  38 C.F.R. § 4.20. 

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  However, the current level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Court has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board observes that the United States Court of Appeals for Veterans Claims (Court) recently noted that when rating spine disabilities, the Board must discuss any additional limitation of motion that a Veteran has due to pain, weakness, or fatigue.  See Cullen v. Shinseki, 24 Vet. App. 74, 85 (2010). 

The evaluation of the same disability under various diagnoses is to be avoided. Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability that are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  
Further, the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993). One diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 

A.  Low Back Disability

The Veteran's service-connected low back disability is currently rated as 20 percent disabling under Diagnostic Code 5243, which contemplates intervertebral disc syndrome.  38 C.F.R. § 4.71a (2011).  Such disability is evaluated either on the total duration of incapacitating episodes over the past twelve months, or by combining, under 38 C.F.R. § 4.25, separate ratings of its chronic orthopedic and neurologic manifestations along with evaluation of all other disabilities, whichever method results in the higher rating.  

Diagnostic Code 5243 provides a 20 percent rating for incapacitating episodes having a total duration of at least two weeks but less than four weeks per year.  A 40 percent rating requires that the disability be productive of incapacitating episodes having a total duration of at least four but less than six weeks per year.  Finally, a maximum 60 percent rating is available when the condition is manifested by incapacitating episodes having a total duration of at least six weeks but less than twelve weeks per year.  Under Diagnostic Code 5243, Note (1), an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a (2011).

The Veteran's service-connected low back disability may also be rated pursuant to the general rating formula for diseases and injuries of the spine set forth in Diagnostic Codes 5235-5242.  Under the general rating formula, a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating requires that the condition be manifested by forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating requires unfavorable ankylosis of the entire spine.  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, Note (2). 

In this case, a VA orthopedic outpatient clinic note dated in January 2005 shows that the Veteran sought treatment for chronic low back pain.  On examination, there was tenderness to palpation at L5-S1, as well as the paraspinous muscles.  He was able to forward flex and backward bend with significant pain, and an increase in the radiation down his legs with backward bending.  He had a negative straight leg test, bilaterally.   Motor strength testing, sensory testing from L3 to S1, and deep tendon reflexes of the lower extremities, were all normal.  There was no clonus.  Impression was L5-S1 degenerative changes and lumbar radiculopathy.  

In June 2005, the Veteran underwent a VA examination of the spine during which he reported low back pain with occasional radiation into the left leg and occasional stiffness.  Examination of the low aback revealed some mild tenderness across the level of the belt line at L4-L5.  No muscle spasms were present.  Tightness was present.  Forward flexion was to 80 degrees without pain, but began to feel pain at the endpoint.  The Veteran was able to backward extend to 30 degrees with pain exhibited at the extremes of range of motion.  Lateral flexion and lateral rotation were to 30 degrees, bilaterally, with pain at the extremes of the ranges of motion.  Deep tendon reflexes of the lower extremities were graded as 2/2, and muscle strength was graded as 5/5.  Straight leg raising was negative, bilaterally.  Sensory or motor deficits were not seen on examination.  Upon repetitive motion testing, the Veteran experienced increased pain and fatigue.  No additional limitations were noted.  X-rays of the lumbosacral spine taken in conjunction with the examination showed stable minimal degenerative changes with no spondylolisthesis.  Diagnosis was lumbosacral strain.

During a March 2006 VA orthopedic visit, the Veteran reported low back pain with occasional shooting pains into his buttocks.  On examination, he had full strength in his lower extremities.  He had 1+ reflexes throughout with no clonus.  His sensation was grossly intact.  The examiner noted that an MRI showed moderate amount of stenosis.  Assessment was low back pain with lumbar stenosis.  He was referred for physical therapy and pain management for potential injections.  

In October 2006, the Veteran underwent another VA examination of the spine.  He reported increasing pain in the lumbosacral area of the back with radicular pain down the left leg.  Inspection of the back did not reveal any obvious deformity or ankylosis.  Forward flexion was full to 90 degrees with pain starting at 60 degrees.  Extension was full with pain throughout the entire range of motion.  Lateral flexion and lateral rotation was full with pain, bilaterally.  To palpation there was some paraspinal tenderness at L2-S1.  No palpable spasms or weakness was seen.   After repetitive use, the Veteran exhibited the same range of motion but there was an increase in pain upon forward flexion at the extreme of the range of motion at 90 degrees.  The Veteran reported flare ups of increased low back pain caused by periods of prolonged standing, walking, repetitive bending, and squatting.  Neurologically, deep tendon reflexes were +2/4 on the right of the patellar reflex and a +1/4 on the left.  He had a negative straight leg test, bilaterally.  Strength testing was+5/5 and equal, bilaterally.  There were no gross sensory deficits.  The examiner noted that there have been no incapacitating episodes over the past 12 months.  The examiner also noted that an MRI taken in August 2005 showed an overall impression of diffuse degenerative changes of the lower spine with moderate to severe spinal canal stenosis at L2-L3, L4-L5, and at L5-S, there was moderate to severe right neural foraminal stenosis and moderate left neural foraminal narrowing secondary to disc disease.  The examiner also noted September 2006 x-ray findings showed an overall impression of degenerative disc disease.  Diagnosis was chronic lumbosacral strain with degenerative joint disease.  
In January 2007, the Veteran was seen for a second trial of transcutaneous nerve stimulation (TNS) to his low back.  

VA outpatient treatment note dated in March 2007 shows that another consultation for physical therapy was ordered since the Veteran had not been yet.  Examination was positive for right straight leg raising to 45 degrees with radiation into the foot.  Motor examination was normal.  Sensory examination showed some decreased sensation in the S1 dermatome.  Reflexes were normal.  He appeared in no acute distress.  

In April 2008, the Veteran underwent an additional VA examination of the spine and reported continued low back pain.  It was noted that he used a single cane and a back corset.  On examination, forward flexion of the thoracolumbar spine was to 40 degrees; extension was to 15 degrees; lateral flexion was to 15 degrees, bilaterally; and lateral rotation was to 50 degrees, bilaterally.  With repetitive testing, range of motion remained the same and was not additionally limited.  There was evidence of painful motion and lumbar spine tenderness.  There were no spasms.  The examiner stated that there have been no documented incapacitating episodes during the past 12 months.  Associated x-rays showed stable degenerative changes of the lumbar spine.  Diagnosis was degenerative disc disease.  

A VA neurological examination was also conducted in April 2008.  He had a negative straight leg raising at 80 degrees, bilaterally.  There was a positive Tinel's test at the left cubital tunnel.  There was negative percussion tenderness.  There was limited range of motion of the lumbar spine due to accentuated low back pain at 40 degrees of flexion, 15 degrees of extension, bilaterally, 15 degrees of lateral flexion, bilaterally, and lateral rotation to 50 degrees.  Range of motion was unchanged upon repetitive motion testing.  Neurologically, the Veteran was able to balance on his left foot but on his right foot.  He could not tandem walk.  Romberg's test was negative.  Deep tendon reflexes were 1+, except the absent right ankle jerk, with down going toes.  Motor strength testing was graded as 5/5.  Sensory examination was normal.  Vibratory testing was normal except for in the feet.  Diagnosis, in pertinent part, was degenerative disc disease with right L-5 radiculopathy.  The examiner noted that, despite the Veteran's reports of low back pain and left posterior thigh pain for decades, he had not had any tingling dyesthesias in the lower extremities or pain below the knees.  Musculoskeletal examination showed lumbar spine range of motion limited by pain but no evidence of sciatica.  Neurological examination showed a drop out of the right Achilles tendon reflex associated with total loss of discriminatory sensation in the medial right foot and inability to balance on the right foot suggesting a right L5 radiculopathy.  The examiner related the Veteran's disc disease to his in-service back injury.

In April 2009, the Veteran underwent laminectomy and posterior decompression of L2-S1 at a VA hospital.

Five days later in April 2009, the Veteran underwent another VA examination of the spine.  The examiner noted that the Veteran was unable to perform range of motion testing due to his surgical dressing.  On examination there was a little tenderness in the back.  No incapacitation was noted.  Final diagnosis was residual injury of the lumbar spine, degenerative disc disease, and postoperative lumbar disc disease.  

In May 2009, the Veteran underwent a VA neurological examination.  It was noted that it had been two months since the Veteran's back surgery.  Pain was present in the left groin when the Veteran coughed.  He had left knee pain when he straightened his left leg and turned it outward.  There was some occasional weakness in the right leg from the popliteal fossa down to the calf.  Impression was status post laminectomy of L3-L4.

Records dated from August 2009 to March 2010 from the Ohio Department of Rehabilitation and Corrections are of record.  According to an August 2009 treatment record, he had decreased strength in the left proximal leg, as well as decreased dorsiflexion.  In January 2010, he underwent a consultation due to pain in the left hip and left knee.  He had decreased left hip motion.  Muscle strength was full.  In February 2010, he sought treatment for pain in the leg, hip, and knee.  He had decreased left lower extremity, and no deficit on the right.  It was noted that he was to undergo a left total knee replacement pending surgical clearance.  According to a March 2010 treatment record, the Veteran had full movement in the lower extremities.  

According to a February 2011 VA examination report, the Veteran underwent another examination of the spine.  It was noted that he had recently undergone a left total hip replacement at "OSU" in June 2010.  He reported continued pain in the low back with radiation down the leg, mostly the left leg, to his knees.  He ambulated with a walker to the examination.  On examination, forward flexion was to 50 degrees with pain; extension was to 15 degrees with pain.  Lateral flexion was to 20 degrees with pain, bilaterally; and lateral rotation was to 30 degrees with pain, bilaterally.  After repetitive motion testing, the Veteran had an increase in pain only.  Palpable spasms and weakness were not shown.  The examiner indicated that there have been no incapacitating episodes over the past 12 months.  Diagnosis was chronic lumbosacral stain with degenerative joint disease, and radiculopathy.  

According to a February 2011 VA neurology examination report, the examiner noted that the Veteran's radiculopathy affected the L5-S1 dermatome.  There was positive straight leg raise at 45 degrees, bilaterally, with left radicular complaint to posterior thigh.  Muscle strength was graded as 5/5.  Deep tendon reflexes were +1 throughout, bilaterally.  Sensation to monofilament was intact in the right lower extremity and intact in the left extremity with the exception of the absence on the lateral and dorsal aspects of the foot.  Vibration of the great toes was intact.  There was no muscle wasting or atrophy.  Diagnosis was right and left radiculopathy associated with low back injury with lumbar strain and disc disease.  

A review of the record reflects that the Veteran's low back disability is primarily productive of a lumbar strain and degenerative disc disease.  To warrant a rating higher than 20 percent under Diagnostic Code 5243, his disc disease must be productive of incapacitating episodes having a total duration of at least four but less than six weeks per year.  As noted, an incapacitating episode, as defined by VA regulation, is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Despite the Veteran's reports of having experienced flare ups of low back pain, the VA examiners in 2008, 2009, and 2011 specifically noted that there is no documentation of any incapacitating episodes of disc disease in the record.  As such, a rating in excess of 20 percent is not warranted for disc disease under Diagnostic Code 5243.

The Board also finds that a rating in excess of 20 percent is not warranted under the general rating formula because forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine, has not been objectively shown.  In this regard, the medical evidence shows that the Veteran exhibited no worse than forward flexion of the thoracolumbar spine to 40 degrees, as shown on the April 2008 VA examination report.   Additionally, the medical evidence affirmatively indicates that the Veteran does not have ankylosis of the thoracolumbar spine.  

The Board acknowledges the Veteran's pain range of motion.  There is also evidence of pain on repetitive range of motion testing as shown on VA examination reports dated in June 2005, October 2006, April 2008, and February 2011.  However, these examination reports also indicate that the Veteran had no other additional limitations upon repetitive motion testing, with the exception of fatigue in June 2005.  Overall, the Board concludes that the currently assigned 20 percent appropriately reflects the extent of pain and functional impairment that the Veteran may experience as a result of his service-connected low back disability during the pendency of the claim.  

The Board acknowledges that the Veteran is competent to report his observable low back symptoms, such as pain and functional impairment.  See Lay no v. Brown, 6 Vet. App. 465, 470 (1994).  However, without the appropriate medical training and expertise, he is not competent to provide an opinion on a medical matter, such as the nature and severity of his low back disability.   Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds the medical evidence of record to be highly probative as to the current nature and severity of the Veteran's low back disability.  The reports were based on physical examinations and provided sufficient information to allow the Board to apply the schedular criteria.  Thus, although the Veteran's competent and credible reports of symptoms have been considered and are probative, the Board attaches greater probative weight to the clinical findings of skilled, unbiased professionals.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

Based on the foregoing, the Board concludes that the preponderance of the evidence is against a rating in excess of 20 percent for the Veteran's service-connected low back disability.  No staged ratings are warranted.  

B.  Radiculopathy of the Lower Extremities

The Veteran is in receipt of separate 20 percent ratings for radiculopathy of the right and left lower extremities, pursuant to Diagnostic Codes 8699- 8620.  See 38 C.F.R. § 4.27 (2011) (DCs ending in 99 represent unlisted disabilities requiring rating by analogy to one of the disorders rated under the code). 

Under Diagnostic Code 8620, a 20 percent rating requires moderate incomplete neuritis of the sciatic nerve; a 40 percent rating requires moderately severe incomplete neuritis; a 60 percent evaluation requires severe incomplete neuritis with marked muscular atrophy; an 80 percent rating requires complete neuritis of the sciatic nerve.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.

On review, the Board finds that separate 20 percent ratings are not warranted for the Veteran's right and left radiculopathy.  In this regard, the medical evidence shows that in 2005 and early 2006, neurological examination of the lower extremities was essentially normal.  On October 2006 VA examination, deep tendon reflexes were normal (+2/4) on the right of the patellar reflex and showed hyporeflexia (+1/4) on the left; however, he had a negative straight leg test, bilaterally, and strength testing was+5/5 and equal, bilaterally.  In March 2007, examination was positive for right straight leg raising to 45 degrees with radiation into the foot and sensory examination showed some decreased sensation in the S1 dermatome; however, motor examination and reflexes were normal.  Thereafter, during the April 2008 VA examination, the Veteran exhibited hyporeflexia, bilaterally, except an absent right ankle jerk reflex.  Muscle strength was still normal.  As indicated, the Veteran underwent a VA neurological examination after his recent total knee replacement.  In this regard, during the February 2011 VA neurological examination, the Veteran had a positive straight leg raise at 45 degrees, bilaterally, with left radicular complaint to posterior thigh.  The Veteran's muscle strength in the lower extremities was still regarded as normal, and he exhibited hyporeflexia throughout, bilaterally.  Additionally, sensation was intact in the lower extremities, with the exception of the absence on the lateral and dorsal aspects of the foot.  

The Board acknowledges the Veteran's neurological impairment in his lower extremities.  Significantly however, despite such impairment, muscle strength has been normal and there has been no muscle wasting or atrophy in the lower extremities.  Overall, the Board finds that the neurological impairment has been no more than moderate in nature.  The Board therefore concludes that moderately severe incomplete neuritis of the right and/or left sciatic nerves has not been shown or more nearly approximated.  

As noted, the Veteran is competent to report his observable symptoms associated with his radiculopathy such as radicular pain and numbness.  See Layno, supra.
However, without the appropriate medical training and expertise, he is not competent to provide an opinion as to the severity of the radiculopathy in his lower extremities.  See Jandreau, supra.   The Board finds the medical evidence of record to be highly probative as to the current nature and severity of the Veteran's radiculopathy.  Specifically, the VA examination reports are based on physical examinations and provide sufficient information to allow the Board to apply the schedular criteria.  Thus, although the Veteran's competent and credible reports of observable symptoms have been considered and are probative, the Board attaches greater probative weight to the clinical findings of skilled, unbiased professionals.  See Cartright, supra.    

Based on the foregoing, the Board concludes that the preponderance of the evidence is against separate disability ratings in excess of 20 percent for the Veteran's service-connected right and left radiculopathy.  No staged ratings are warranted.  

Finally, in exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Board finds that the rating criteria contemplate the Veteran's service-connected low back disability and radiculopathy, which are primarily productive of limitation of motion, pain on motion, radicular pain, and dysesthesia, manifestations that are contemplated in the applicable rating criteria.  As such, the Board finds that the rating criteria are therefore adequate to evaluate the Veteran's low back disability and radiculopathy, and referral for consideration of extraschedular rating is not warranted. 

III.  TDIU Claim

Generally, total disability will be considered to exist when there is present any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340. 

Total disability ratings are authorized for any disability or combination of disabilities for which the Schedule for Rating Disabilities prescribes a 100 disability evaluation, or, with less disability, if certain criteria are met.  Id.  Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2011).  In exceptional circumstances, where the Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b). 

If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the Veteran.  38 C.F.R. §§ 3.341(a), 4.19.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993) (emphasis added).  Consideration may not be given to the impairment caused by non service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2011). 

In Bowling v. Principi, 15 Vet. App. 1, 10 (2001), however, the United States Court of Appeals for Veterans Claims (Court), citing its decision in Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995), held that the Board cannot award a TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration. Indeed, in Bowling, the Court reversed the Board only to the extent that the Board concluded that the Veteran "was ineligible for 4.16(b)-TDIU consideration." Id.  

In this case, the record shows that the Veteran is currently service connected for:  low back injury with lumbar strain and degenerative disc disease (20 percent); radiculopathy of the right lower extremity (20 percent), and radiculopathy of the left lower extremity (20 percent), for a combined rating of 50 percent, effective from June 1, 2009. 

Notwithstanding, it is the policy of the VA, however, that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of a service- connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b). 

Therefore, the Board must evaluate whether there are circumstances in the appellant's case, apart from any non-service-connected condition and advancing age, which would justify a total rating based upon individual unemployability, due solely to the Veteran's service-connected conditions.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

According to the Veteran's TDIU application dated in February 2009, he last worked full-time in June 2005 and became too disabled to work in August 2005 on account of his low back disability and radiculopathy.  He reported having completed one year of college and receiving training in the maintenance /cleaning industry.

Based upon the evidence of record, the Board finds the Veteran's service-connected disabilities are not shown to be so disabling as to preclude him from securing or following substantially gainful employment in keeping with his education and occupational experience.  The examiner who conducted the February 2011 VA examination of the spine determined that the Veteran is not unemployable for all sedentary jobs.  Similarly, the examiner who conducted the February 2011 VA neurological examination stated that looking at the Veteran's radiculopathy of the right and left lower extremities, associated with the low back injury with lumbar strain and disc disease, the Veteran is precluded from physical employment, but not precluded to perform some sedentary employment.  

While the Veteran's statements regarding an inability to work for many years due to physical disability are credible, the Board finds that greater probative weight should be accorded the objective clinical findings in this case as outlined above that do not show a level of disability associated with the Veteran's service-connected disabilities that would prevent obtaining and maintaining all forms of gainful employment.  Therefore, his statements that he is unemployable solely due to his service-connected disabilities are not credible.  The schedular rating criteria for TDIU are not met in this case and a referral for extra-schedular consideration is not warranted.  Because a preponderance of the evidence is against assigning a TDIU in this case, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b).  Therefore, the claim of entitlement to a TDIU must be denied. 


ORDER

Entitlement to a disability rating in excess of 20 percent for low back injury with lumbar strain and degenerative disc disease is denied.

Entitlement to a disability rating in excess of 20 percent for radiculopathy of the right lower extremity is denied.  

Entitlement to a disability rating in excess of 20 percent for radiculopathy of the left lower extremity is denied.  

Entitlement to a TDIU is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


